DETAILED ACTION
Applicant’s preliminary amendment, filed September 29, 2022, is fully acknowledged by the Examiner. Currently, claims 2-21 are newly added and pending with claim 1 cancelled. The following is a complete response to the September 29, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the claim recites for the probe to be electronically coupled to at least one of “a battery, a secure storage element, and a disposable tip” therein. The Examiner has reviewed the instant disclosure, but has failed to find any disclosure that supports for the probe to be electronically coupled to a disposable tip. The Examiner has reviewed the instant disclosure and well as the multiple priority documents, and has only found disclosure such as that [0135] of the instant Specification that discusses “an transducer can further comprise a disposable tip 124 that can be disposed of after contacting a patient and replaced for sanitary reasons.” Neither the instant Specification, Drawings, nor priority documents provide that such a tip is electrically coupled to the probe. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2,5, 8-11, 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klopotek (US Pat. No. 6,113,559).
Regarding claim 2, Klopotek provides for a method of lifting skin tissue, the method comprising: positioning an ultrasound probe on a skin surface (see figure 7 with the probe placed on the skin surface at 12), the ultrasound probe comprising a housing and at least one piezoelectric ultrasound therapy element (see figure 7 with the housing at 22/24/54 and the therapy element including 44/25), using the at least one piezoelectric ultrasound therapy element to treat a region of interest under the skin surface, the region of interest comprising a tissue comprising at least one of the group consisting of: a muscle, a fascia, a dermis, a fat tissue, and a superficial muscular aponeurosis system (SMAS) tissue (via the focusing of energy at the point 48 as in figure 7; see figure 1 with the focus in the dermis at 16; see also col. 3; 14-26), wherein the at least one piezoelectric ultrasound therapy element is configured for targeted delivery of ultrasound energy to form at least one thermal treatment area with a temperature in a range of 60 - 90 degrees Celsius to treat at least a portion of the tissue under the skin surface to lift the skin surface (see col. 8; 40-61).  
Regarding claim 5, Klopotek provides for positioning the ultrasound probe on the skin surface comprises positioning the portion of the ultrasound probe on a wrinkle (see col. 8; 20-26).  
Regarding claim 8, Klopotek provides that the at least one piezoelectric ultrasound therapy element comprises a plurality of piezoelectric ultrasound therapy elements (transducer 22 has multiple elements at 44).  
Regarding claim 9, Klopotek provides that the ultrasound probe is configured to treat at a depth within a range of 1 mm to 5 mm from the skin surface (see col. 8; 1-6).  
Regarding claim 10, Klopotek provides that the ultrasound probe is electronically coupled to at least one of the group consisting of: a battery, secure storage element, and a disposable tip (see at least the storage in col. 5; 31-44).  
Regarding claim 11, Klopotek provides for a method of treating skin with therapeutic ultrasound energy, comprising: providing an ultrasound probe comprising a housing and at least one piezoelectric ultrasound therapy element that emits ultrasound energy (see figure 7 with the housing at 22/24/54 and the therapy element including 44/25), coupling the ultrasound probe to a skin surface over a tissue region comprising any of the group consisting of a dermis tissue, a fat tissue, a muscle tissue, and a superficial muscular aponeurosis system (SMAS) tissue (via the placement of the probe 12 on the skin surface as in figure 7), and delivering therapeutic ultrasound energy to the tissue region of interest at a depth within a range of 0.5 mm to 5 mm below the skin surface (delivery of energy from the transducer 22 with the elements 44 at a depth as in col. 8; 1-6), wherein the therapeutic ultrasound energy thermally treats collagen in the tissue region with the ultrasound energy at a temperature range of 60 - 90 degrees Celsius at the depth under the skin surface to treat the skin (see col. 8; 40-61).  
Regarding claim 13, Klopotek provides for cooling of a tissue region of the skin surface (see col. 9; 44-51).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klopotek (US Pat. No. 6,113,559) as applied to claims 2 and 11 above, and further in view of Driller et al. (US Pat. No. 4,484,569).
Regarding claims 7 and 15, Klopotek provides that the at least one piezoelectric ultrasound therapy element is configured to treat with a treatment frequency of between 4 MHz and 15 MHz (see col. 8; 7-16). Klopotek further provides for the inclusion of a second ultrasound element for locating structures below a tissue surface (See col. 6; 1-20 discussing the third system) but fails to specifically recite that such functions to provide for the imaging the region of interest with an imaging element in the ultrasound probe, wherein the imaging element is configured to image with an imaging frequency of between 2 kHz to 75 MHz and displaying the region of interest on a display system in electric communication with the imaging element. Klopotek further fails to provide that the imaging element and the at least one piezoelectric ultrasound therapy element are combined in a dual-mode imaging/therapy transducer.
Driller discloses a similar device as that of Klopotek and specifically provides for a combined dual-mode imaging/therapy transducers (combination of 20/22 functioning to provide both), and for the imaging of the region of interest with an imaging element (via imaging with 22) with an imaging frequency of between 2kHz and 75 MHz (see col. 5; 41). Driller further provides for displaying the region of interest on a display system in electric communication with the imaging element (on one of displays 70/68). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the imaging/therapy transducer arrangement as in Driller as the therapy and third feedback system of Klopotek to provide for an exemplary manner of imaging target areas of tissue to be treated. Driller readily provides that combined imaging and therapy in a single transducer is known in the art, with such providing the user with the ability to image prior to treatment to ensure that non-target tissue structures are avoided, and that a desired area is safe to subsequently treat.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,532,230. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of instant independent claims 2, 12 and 18 can be found in respective patented independent claims 1, 11 and 17. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. Instant dependency claims 3-11, 13-16 and 18-21 correlate to the patented dependency claims 2-10, 12-16 and 18-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,046,182. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No .9,427,601 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,915,853. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,444,562. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,506,486. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,366,622. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,236 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,288 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,974,982. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,537. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,779. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,400,319 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794